DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of applicant’s amendment filed 10/04/2021.  Claims 13-14 have been cancelled by the applicant. Claims 1-12 and 15-26 are pending and an action on the merits is as follows.	
Response to Arguments
Applicant’s arguments, see Remarks, filed 10/04/2021, with respect to claims 1-12 and 15-26 have been fully considered and are persuasive. Specifically, the applicant amended claims to address 112 issues. The rejections of claims 1-12 and 15-26 are hereby withdrawn.

Allowable Subject Matter
Claims 1-12 and 15-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1,  the prior art of record fails to teach or suggest the combination of limitations set forth in claim 1;specifically, the prior art fails to teach or suggest  illuminated clothing article “wherein a location sensor communicatively coupled to the circuitry and configured to output a location of the indicator assembly, wherein the location sensor is a GPS receiver, and a wireless communication interface configured to communicate with and receive at least one location coordinate from a device separate from the indicator assembly” in combination with other features of the present claimed invention.
Regarding claims 2-4, these claims are allowable for the reasons given for claim 1 and because of their dependency status on claim 1.
Regarding claim 5,  the prior art of record fails to teach or suggest the combination of limitations set forth in claim 5;specifically, the prior art fails to teach or suggest  indicator assembly “wherein a location sensor communicatively coupled to the circuitry and configured to output a ” in combination with other features of the present claimed invention.
Regarding claims 6-12 and 15-26, these claims are allowable for the reasons given for claim 5 and because of their dependency status on claim 5.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-10pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/TRACIE Y GREEN/               Primary Examiner, Art Unit 2879